DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 8/12/2022. Claims 1-20 are pending in the application. Claims 1-20 are cancelled.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claim(s) 1-7, 9-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIXLER US 3,519,192, previously cited, in view of HUHTAMAKI MOLDED FIBER TECHNOLOGY B.V. WO 2015/160248 A1 (HUHTAMAKI, hereafter), previously cited in Applicant’s IDS and further in view of BOYD et al. US 3,289,911, previously cited.
With regards to claim 1, BIXLER discloses a packaging unit from a moulded pulp material (taught by references 2,843,304 incorporated in reference), the packaging unit comprising: a bottom part 12 with product receiving compartments (egg-receiving cells Col 2:12) and a number of cones (posts; Col 2:11) that are provided between the compartments, and the bottom part comprising a bottom surface, two side surfaces, a back surface, a front surface, and a closing flap 20; a cover part 14 comprising a top surface, two side surfaces, a back surface and a front surface; a hinge 16 configured for hingedly connecting the bottom part with the cover part; and a lock 26 configured for locking the cover part to the bottom part, with the lock comprising one or more locking openings 28 and one or more of corresponding locking cams 40, wherein at least a portion of the one or more locking openings and the locking cams are provided within a transition region (Col 2:33-35) defined between the front surface and the top surface of the cover part in a closed position of the packaging unit. 
	BIXLER does not specifically disclose the bottom part comprises a support member that is configured for engaging the cover part.
	However, BIXLER does not show the support member configured to engage the cover part. The detailed figures 2 and 3 do not show the complete bottom part, however, the figures and BIXLER recites in Col 2:10-16 recite that not all of the details of the carton are shown or described in the specification and drawings. The claimed support member for engaging the cover part is commonly known in the art, in the egg packages, as taught by BOYD US 3,289,911 (figures 3 and 4; structure 42a). Therefore, it would be obvious for one having ordinary skill in the art to provide such a support element.
	BIXLER discloses a lock to lock the top and bottom member together but it does not specifically disclose the one or more locking openings 28 comprise a backwards curved upper edge that is at least partially positioned in the transition region, and an inwards inclined lower edge having a length of at least 2.5 mm and extending over an inward distance of at least 1.8 mm.
However, HUHTAMAKI discloses a packaging unit having one or more locking openings comprise a backwards curved upper edge that is at least partially positioned in the transition region, and an inwards inclined lower edge having a length of at least 2.5 mm and extending over an inward distance of at least 1.8 mm.
HUHTAMAKI does not mention inwards distance Di, however, D1 does disclose the relevant angles and the length of the inwards inclined lower edge (De): between 3.5 and 8 mm (see claim 3 of HUHTAMAKI). In case the length De is 8 mm the distance Di will be at least 1.8 mm for all situations wherein the sum of the angles α + β is more than 35°. HUHTAMAKI mentions a preferred angle α of 40° and at this angle the distance Di is at least 1.8 mm when the length De is 8 mm.

With regards to claim 2, HUHTAMAKI further teaches the one or more locking cams 48 are solid locking cams.

With regards to claim 3, the combination of BIXLER, HUHTAMAKI in view of BOYD discloses the one or more locking cams (48; HUHTAMAKI locking cams) and the support member (42a; BOYD) are provided on the closing flap.

With regards to claim 4, HUHTAMAKI further teaches the one or more locking cams 48 remain behind a display surface of the packaging unit in a closed position of the packaging unit. (Pg. 4 lines 13-28)

With regards to claim 5, BOYD further teaches the support member 42a comprises a hook element. 

With regards to claim 6, the combination of BIXLER, HUHTAMAKI in view of BOYD teaches that it would be obvious to provide a larger packaging unit with locking elements positioned adjacent to a transition to the side surfaces.

With regards to claim 7, HUHTAMAKI further teaches the one or more locking openings and locking cams have an ovoid shape. (Fig. 2 and Pg. 4 lines 29 – 30)

With regards to claim 9, HUHTAMAKI further teaches the front surface of the cover part 14 is provided at an angle to the vertical in the range of 5° to 13°. (Pg. 1 line 24)

With regards to claim 10, HUHTAMAKI further teaches the hinge 16 comprises an elevated hinge.

With regards to claim 11, although it is not disclosed in the written specification, HUHTAMAKI appears to show and further teaches denesting elements on a side surface of the cover part but it does not specifically disclose the denesting elements comprise two elements provided at a distance of at least 70% of a width of the side surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the denesting elements provided at a distance of at least 70% of a width of the side surface since it was known in the art that doing so would create separation of the stacks of egg packages.

With regards to claim 13, the combination of BIXLER, HUHTAMAKI in view of BOYD discloses the one or more locking cams (48; HUHTAMAKI) and the support member (42a; BOYD) are provided on the closing flap and wherein the one or more locking cams remain behind a display surface of the packaging unit in a closed position of the packaging unit.

With regards to claim 14, BOYD further teaches the support member 42a comprises a hook element.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIXLER US 3,519,192, previously cited, in view of HUHTAMAKI MOLDED FIBER TECHNOLOGY B.V. WO 2015/160248 A1 (HUHTAMAKI, hereafter), previously cited in Applicants IDS in view of BOYD et al. US 3,289,911 and further in view of Buckley et al. US 2015/0083633 A1 both previously cited.
With regards to claim 8, BIXLER discloses a label but it does not specifically disclose a label without openings for the lock.
However, Buckley teaches that it is known in the egg packaging art to have a label 42 for an egg package, that can be formed without openings for the lock. (Fig. 7 and 10)
The claimed label without openings for the lock is commonly known in the egg packaging art, as taught by Buckley (figures 7 and 10; structure 42). Therefore, it would be obvious for one having ordinary skill in the art to provide such a label to the package of BIXLER.

With regards to claim 15, Buckley further teaches a label 42 without openings for the lock. (figures 7 and 10)

Claims 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over BIXLER US 3,519,192, previously cited, in view of HUHTAMAKI MOLDED FIBER TECHNOLOGY B.V. WO 2015/160248 A1 (HUHTAMAKI, hereafter), previously cited in Applicants IDS in view of BOYD et al. US 3,289,911 and further in view of Buckley et al. US 2015/0083633 A1, both previously cited.
With regards to claim 16, BIXLER discloses a packaging unit from a moulded pulp material (taught by references 2,843,304 incorporated in reference), the packaging unit comprising: a bottom part 12 with product receiving compartments (egg-receiving cells Col 2:12) and a number of cones (posts; Col 2:11) that are provided between the compartments, and the bottom part comprising a bottom surface, two side surfaces, a back surface, a front surface, and a closing flap 20; a cover part comprising a top surface, two side surfaces, a back surface and a front surface; a hinge 16 configured for hingedly connecting the bottom part with the cover part; and a lock 26 configured for locking the cover part to the bottom part, with the lock comprising one or more locking openings 28 and one or more of corresponding locking cams 40, wherein at least a portion the one or more locking openings and the locking cams are provided within a transition region (Col 2:33-35) defined between the front surface and the top surface of the cover part in a closed position of the packaging unit, wherein the bottom part comprises a support member that is configured for engaging the cover part.
BIXLER does not specifically disclose the bottom part comprises a support member that is configured for engaging the cover part.
However, BIXLER does not show the support member configured to engage the cover part. The detailed figures 2 and 3 do not show the complete bottom part, however, the figures and BIXLER recites in Col 2:10-16 recite that not all of the details of the carton are shown or described in the specification and drawings. The claimed support member for engaging the cover part is commonly known in the art, in the egg packages, as taught by BOYD US 3,289,911 (figures 3 and 4; structure 42a). Therefore, it would be obvious for one having ordinary skill in the art to provide such a support element.
BIXLER does not specifically disclose the one or more locking openings comprise a backwards curved upper edge that is at least partially positioned in the transition region, and an inwards inclined lower edge having a length of at least 2.5 mm and extending over an inward distance of at least 1.8 mm.
However, HUHTAMAKI teaches a packaging unit having one or more locking openings comprise a backwards curved upper edge that is at least partially positioned in the transition region, and an inwards inclined lower edge having a length of at least 2.5 mm and extending over an inward distance of at least 1.8 mm.
HUHTAMAKI does not mention inwards distance Di, however, D1 does disclose the relevant angles and the length of the inwards inclined lower edge (De): between 3.5 and 8 mm (see claim 3 of HUHTAMAKI). In case the length De is 8 mm the distance Di will be at least 1.8 mm for all situations wherein the sum of the angles α + β is more than 35°. HUHTAMAKI mentions a preferred angle α of 40° and at this angle the distance Di is at least 1.8 mm when the length De is 8 mm.

BIXLER discloses a label but it does not specifically disclose a label without openings for the lock such that the lock remains invisible in a front view of the packaging unit.
However, Buckley teaches that it is known in the egg packaging art to have a label (Figures 7 and 10; structure 42) for an egg package, that can be formed without openings for the lock such that the lock remains invisible in a front view of the packaging unit. Therefore, it would be obvious for one having ordinary skill in the art to provide such a label to the package of BIXLER.

With regards to claim 17, treated as in claim 7 above.

With regards to claim 18, treated as in claim 9 above.

With regards to claim 19, treated as in claim 6 above.

With regards to claim 20, Buckley further teaches the one or more locking cams remain behind a display surface of the packaging unit in a closed position of the packaging unit.

It is noted that the claims as presented are directed to a product and method of forming the product.  As currently presented, the method is the mere assembly of the product and its examination in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIXLER US 3,519,192, previously cited, in view of HUHTAMAKI MOLDED FIBER TECHNOLOGY B.V. WO 2015/160248 A1 (HUHTAMAKI, hereafter), previously cited in Applicant’s IDS and further in view of BOYD et al. US 3,289,911, previously cited.
With regards to claim 12, BIXLER discloses a method for manufacturing a packaging unit from a moulded pulp material, the method comprising the steps of: preparing a moulded pulp material; and providing the packaging unit from a moulded pulp material (taught by references 2,843,304 incorporated in reference), the packaging unit comprising: a bottom part 12 with product receiving compartments (egg-receiving cells Col 2:12) and a number of cones (posts; Col 2:11) that are provided between the compartments, and the bottom part comprising a bottom surface, two side surfaces, a back surface, a front surface, and a closing flap 20; a cover part 14 comprising a top surface, two side surfaces, a back surface and a front surface; a hinge configured for hingedly connecting the bottom part with the cover part; and a lock 26 configured for locking the cover part to the bottom part, with the lock comprising one or more locking openings 28 and one or more of corresponding locking cams 40, wherein at least a portion the one or more locking openings and the locking cams are provided within a transition region (Col 2:33-35) defined between the front surface and the top surface of the cover part in a closed position of the packaging unit, 
BIXLER does not specifically disclose the bottom part comprises a support member that is configured for engaging the cover part.
However, BIXLER does not show the support member configured to engage the cover part. The detailed figures 2 and 3 do not show the complete bottom part, however, the figures and BIXLER recites in Col 2:10-16 recite that not all of the details of the carton are shown or described in the specification and drawings. The claimed support member for engaging the cover part is commonly known in the art, in the egg packages, as taught by BOYD US 3,289,911 (figures 3 and 4; structure 42a). Therefore, it would be obvious for one having ordinary skill in the art to provide such a support element.
BIXLER discloses a lock to lock the top and bottom member together but it does not specifically disclose the one or more locking openings 28 comprise a backwards curved upper edge that is at least partially positioned in the transition region, and an inwards inclined lower edge having a length of at least 2.5 mm and extending over an inward distance of at least 1.8 mm.
However, HUHTAMAKI discloses a packaging unit having one or more locking openings comprise a backwards curved upper edge that is at least partially positioned in the transition region, and an inwards inclined lower edge having a length of at least 2.5 mm and extending over an inward distance of at least 1.8 mm.
HUHTAMAKI does not mention inwards distance Di, however, D1 does disclose the relevant angles and the length of the inwards inclined lower edge (De): between 3.5 and 8 mm (see claim 3 of HUHTAMAKI). In case the length De is 8 mm the distance Di will be at least 1.8 mm for all situations wherein the sum of the angles α + β is more than 35°. HUHTAMAKI mentions a preferred angle α of 40° and at this angle the distance Di is at least 1.8 mm when the length De is 8 mm.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because of the new grounds of rejection. The Applicant argues HUHTAMAKI does not disclose the locking structures formed in the transition area defined between the top and front portion of the cover, however, BIXLER is currently cited to teach it was known in the art to have the locking structures formed in the transition area.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736